IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
AKIDA WILLIAMS MOVANT
V. NO.: 1:15CR111-GHD-DAS
UNITED STATES OF AMERICA RESPONDENT

ORDER TRANSFERRING MOTION TO FIFTH CIRCUIT

This cause is before the Court on Movant’s motion for relief from the judgment dismissing

his § 2255 motion pursuant to Rule 60(b) of the F ederal Rules of Civil Procedure.
Procedural Histo§y

On June 7, 2018, this Court entered a judgment denying Williams’ motion to vacate his
federal sentence pursuant to 28 U.S.C. § 2255. Doc. #496. On or about January 29, 2019, Williams
filed the instant Rule 60 motion asking the Court to vacate his conviction or resentence him without
a career offender enhancement Doc. #501 at 23.

Discussion

Williams seeks to reopen his case pursuant to Federal Rule of Civil Procedure 60(b),
claiming that this Court erred in denying his claim that counsel rendered ineffective assistance by
failing to object to Williams’ classification as a career offender, and arguing that absent such a
designation, he would have received a much more lenient sentence. He asserts that the Court
failed to address his claims on their mcrits, thereby allowing reconsideration of his claims under
Rule 60(b).

The Court notes that a “true” Rule 60(b) motion “either (1) challenges only a procedural

ruling of the habeas court which precluded a merits determination of the habeas application; or (2)

challenges a defect in the integrity of the federal habeas proceeding, provided that such a challenge
does not itself lead inextricably to a merits-based attack on the disposition of a prior habeas
petition.” Spitznas v. Boone, 464 F.3d 1213, 1215-16 (10th Cir. 2006) (citing Gonzalez v. Crosby,
545 U.S. 524, 531-32 & n.4 (2005)).

In dismissing Williams’ career offender claim, the Court determined:

Williams fails to show that the alleged error [designating him as a career offender]
could not have been raised on direct appeal. Questions of constitutional or
jurisdictional magnitude may not be raised for the first time on collateral review
absent a showing of cause and prejudice. United States v. Shaid, 937 F.2d 228,
231-32 (5th Cir. 1992). Other types of error may be raised under § 2255 only if the
movant demonstrates that the error could not have been raised on direct appeal and,
if allowed, Would result in a complete miscarriage of justice. Um`ted States v.
Pierce, 959 F.2d 1297, 1301 (5th Cir. 1992). As the Court has already determined,
Williams cannot demonstrate the requisite cause and prejudice, because he has not
demonstrated that his sentence would have been shorter had counsel objected to the
career offender designation Moreover, technical application of the Guidelines
does not raise a constitutional issue. Um'ted Stares v. Vaughn, 955 F.2d 367, 368
(5th Cir. 1992). Finally, the Court notes that the alleged error did not constitute a
fundamental defect which inherently resulted in a complete miscarriage of justice.
UnitedStates v. Smith, 844 F.2d 203, 206 (5th Cir. 1988) (quotation marks omitted).
Therefore, a claim that the district court erroneously applied a career offender
enhancement under the Guidelines fails to qualify as a constitutional injury and is
not otherwise cognizable in a § 2255 proceeding See Um'ted States v. Williamson,
183 F.3d 458, 462 (5th Cir. 1999). Relief on this claim is denied.

Doc. #497 at 5-6.

Williams argues that since the Court did not address his career offender claim on its merits,
his motion is properly considered under Rule 60(b). See Gonzalez, 545 U.S. at 538 (noting
petitioner may challenge district court’s failure to reach merits of his petition under Rule 60(b));
see also Williams v. Thaler, 602 F.3d 291, 302 & n.4 (5th Cir. 2010) (applying rationale of
Gonzalez to § 2255 proceedings). This argument is unpersuasive, however, as the Court found the
claim failed to state a constitutional injury. See Doc. #497. Therefore, despite Williams’

classification of the instant motion, his arguments invite review of issues decided on their merits,

and his motion attacks the validity of his conviction. Accordingly, the instant motion is, in
substance, a successive petition requiring appellate authorization before it may be considered by
this Court. 28 U.S.C. § 2244(b)(3)(A) and (B); Gonzalez, 545 U.S. at 531; Unz`tea’ States v. Rich,
141 F.3d 550, 551 (5th Cir. 1998). Absent such authorization, the Court is without jurisdiction to
proceed. See Um°ted States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).

Accordingly, IT IS ORDERED Williams’ motion [501] is hereby TRANSFERRED to
the Fifth Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b)(3) and In re Epps, 127 F.3d
364 (5th Cir. 1997) for determination of whether Williams should be allowed to file his successive
motion in this Court.

THIs Hy ofFebruary, 2019.

,J,é'».. l~l. S~JJ-...

SENIOR UNITED STATES DISTRICT JUDGE

 

